Citation Nr: 0809982	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his stepmother


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1991 to 
September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim.  

In December 2005, the veteran and his stepmother presented 
testimony in Spanish during a hearing held at the RO.  A 
transcript of the hearing, translated into English, is of 
record.  


FINDINGS OF FACT

1.  Service connection is in effect for major depressive 
disorder with psychotic features, rated as 70 percent 
disabling from September 2, 1995 to May 31, 2006, and as 30 
percent disabling as of June 1, 2006; and for history of 
injury to dorsum of both feet, status post stress fracture, 
right third metatarsal, rated as noncompensable.  

2.  The veteran's service-connected disabilities do not 
preclude him from securing and following substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16, 4.18, 4.19 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2007).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Prior to June 1, 2006, the veteran was service connected for 
major depressive disorder with psychotic features (70 
percent) and history of injury to dorsum of both feet, status 
post stress fracture, right third metatarsal (0 percent).  At 
70 percent, his combined disability evaluation met the 
schedular criteria for consideration of a TDIU prior to June 
1, 2006.  See 38 C.F.R. §4.16(a)(2) (2007).  Effective June 
1, 2006, however, the veteran's service-connected major 
depressive disorder with psychotic features was reduced to 30 
percent.  See March 2006 rating decision.  Therefore, the 
veteran does not meet the schedular criteria for a TDIU 
pursuant to 38 C.F.R. § 4.16(a)(2) as of this date.  

In light of the foregoing, the Board will consider whether 
the veteran met the criteria under §4.16(a)(2) between the 
date of his claim for a TDIU and the date on which he was 
last entitled to a 70 percent rating (May 31, 2006).  
Beginning June 1, 2006, the Board will also consider the 
provisions of 38 C.F.R. § 4.16(b) (2007), 



which provides for referral of cases for extraschedular 
consideration if a veteran is unemployable by reason of 
service-connected disability, but does not meet the schedular 
requirements for consideration under 38 C.F.R. § 4.16(a).  

The veteran contends that his service-connected psychiatric 
disorder has prevented him from securing or following any 
substantially gainful employment since his discharge from 
service.  See March 2005 VA Form 21-8940.  He testified that 
he spends his days practically locked in his room, and 
indicated that he is able to fall asleep with the help of 
medication.  See December 2005 hearing transcript.  

The veteran's stepmother testified that his daily routine 
entails getting up in the morning, having a good breakfast 
and taking a shower.  He is able to do all this on his own 
and will ask if he wants something.  She indicated that she 
keeps all of his pills locked, otherwise he would take them 
all; she further reported that the veteran tried to commit 
suicide on four occasions, the last being in 1995.  The 
veteran's stepmother indicated that he tried to get a job at 
a supermarket after his discharge from service, and tried 
obtaining jobs elsewhere, but was never hired.  She also 
reported that his doctors have told her that the veteran 
cannot work while taking medication.  See id.  

VA treatment records reflect that the veteran is unemployed.  
See e.g., psychiatric progress notes dated July 2005, 
December 2005 and May 2006.  In June 2004 and March 2005, the 
veteran was assigned Global Assessment of Functioning (GAF) 
scale scores of 56 and 55, respectively.  In July 2005, 
December 2005, and January 2006, he was assigned GAF scores 
of 45.  On those occasions, it was noted that the veteran was 
not cooperative during the interviews, though his mother 
claimed that he was always like that.  A GAF score of 50 was 
assigned in May 2006.

GAF is a measure used by the American Psychiatric Association 
of psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
A GAF in the 45-50 range represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in June 2005.  He was 
accompanied by relatives but was seen alone.  The veteran 
reported not working, but he did not verbalize any answer.  
He also reported living with his parents and only stated that 
his mother is the one that knows.  The examiner reported that 
when the veteran came into the office, he sat and began 
shaking a bit.  He kept no eye contact and did not respond to 
any questions, only mentioning that his mother knows.  Due to 
the veteran's behavior and lack of cooperation, a psychiatric 
evaluation could not be completed, nor could the requested 
opinions be given.  The examiner indicated that if another 
evaluation was considered necessary, a Social and Industrial 
Field Survey should be ordered and done without notification, 
and urine for toxicology test should also be ordered prior to 
the evaluation.  

In a December 2005 letter, Dr. E. Prieto Agostini reported 
that the veteran, who was diagnosed with catatonic 
schizophrenia, was totally disabled for any work or managing 
his finances.  A GAF scale score of 20/30 was assigned.

A Social and Industrial Field Survey report was documented in 
April 2006.  Interviews were performed in the community on 
March 27, 2006 and April 10, 2006, and at the VA Hospital on 
April 17, 2006.  The veteran's stepmother was interviewed in 
her home; close neighbors were also interviewed.  At the 
time, the veteran was not home as he had gone out with his 
stepbrother.  The veteran's stepmother called to request an 
interview in the VA Hospital and the examiner informed her 
that a new home visit would be scheduled.  A new unannounced 
home visit was planned for April 10, 2006 and was conducted 
without prior notification.  Only the veteran's father was in 
the home and he did not answer any questions, but referred 
that the examiner should call later.  

The veteran's adoptive mother manages his financial affairs 
according to her and the veteran.  They refer that his income 
is deposited directly to his bank account.  




Distant relatives and people in the community were 
interviewed on March 27 and April 10.  According to the 
information obtained, the veteran had owned a video store 
prior to its recent closing.  One neighbor reported that he 
had opened a new store, but this information was denied by 
others.  All agreed to the fact that the veteran owned a 
video store, drives his own car, has a normal life, is a nice 
person, and is well-known and liked by all.  The office space 
previously occupied by the video store was then occupied by a 
pizza place, and this information was verified.  Patrons 
indicated that the store closed and had not opened somewhere 
else.  

The veteran was living with his stepmother and father, and 
his stepmother was also caring for a granddaughter after 
school.  According to the stepmother, her husband has 
Alzheimer's disease, recently diagnosed.  He was observed 
wandering around the neighborhood, alert, but was not able to 
answer any questions and referred to his wife for answers.  
The home was in a rural area, with houses apart from each 
other.  The veteran's home was small and the balcony and 
garage were disorganized and dirty.  There was a car in the 
garage and the veteran's stepmother indicated that it was 
hers.  She indicated that the veteran did not own a vehicle 
and that she does not let anyone drive her car.  This 
information was denied by neighbors, relatives and people in 
the community, who reported that the veteran owns and drives 
his own car, but could not specify the make and model.  

The veteran appeared underweight, his eyes were red, and he 
was nervous and scratching his arms all the time.  He 
indicated that he had not taken his medication that day 
because it makes him drowsy.  The veteran did not maintain 
good eye contact, answered some questions with a yes or no, 
did not add anything spontaneously, remained silent, and did 
not answer some questions, though he answered most.  He was 
having difficulty keeping his attention during the interview 
and was guarded the entire time.  The veteran was dressed in 
a t-shirt and long jeans, had fair grooming and hygiene, 
seemed mentally slow and unable to assess orientation and 
abstraction, but was coherent and relevant with intact recent 
and remote memory.  

In pertinent part, the examiner indicated that the veteran 
reported not having worked since discharge, but information 
obtained from the community indicates that he had owned a 
video store with good management of the business.  The 
examiner also indicated that the veteran is a well-known 
person in the community, enjoys the friendship of neighbors 
and close and distant relatives, and lives a normal life 
according to all but his stepmother.  The examiner also 
reported that the veteran's state of mind and community 
behavior as described by his stepmother did not match the 
information provided by others in the community interviewed 
by the examiner.  The veteran's industrial impairment was 
described as mild.

A second VA C&P mental disorders examination was conducted in 
January 2006, at which time the veteran's claims folder was 
available and reviewed.  The examiner reported that the 
veteran refused to give any information regarding the 
presence of symptoms during the past year.  The examiner also 
indicated that the veteran did not cooperate with the 
interview and would not answer the questions asked regarding 
his usual occupation and many other areas of functioning.  
The examiner was not able to resolve the issue of whether the 
veteran is able to perform in a work environment without 
resorting to mere speculation because of the veteran's 
elective mutism.  It was again noted that the veteran's 
occupational history was not obtained, nor was a formal 
mental status examination (MSE) performed.  

Although the veteran met the percentage requirements under 38 
C.F.R. § 4.16(a) prior to June 1, 2006, the objective medical 
evidence simply does not show that he was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Rather, the evidence of 
record indicates that although the veteran and his stepmother 
claim that he has not been employed since his discharge from 
service, neighbors report that he owned and operated a video 
store for an unknown period of time prior to the April 2006 
Social and Industrial Field Survey Report.  During the 
January 2006 VA C&P mental disorders examination, the veteran 
refused to provide any information regarding his usual 
occupation, such that the examiner was not able to resolve 
the issue of whether the veteran is able to perform in a work 
environment without resorting to mere speculation.  

While Dr. E. Prieto Agostini diagnosed catatonic 
schizophrenia, assigned a GAF scale score of 20/30, and 
stated that the veteran was totally disabled for any work, 
the veteran is not service connected for schizophrenia.  
Additionally, the Board acknowledges that the veteran has 
been assigned GAF scale scores as low as 45 based upon his 
major depression; however, he was not cooperative during his 
interviews, and his credibility is questionable given the 
findings during the social and industrial survey.  Based on 
the foregoing, the Board finds that entitlement to a TDIU is 
not warranted pursuant to 38 C.F.R. § 4.16(a).  

As noted above, the Board will also consider the provisions 
of 38 C.F.R. § 4.16(b) (2007).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, it is necessary 
that the record reflect some factor which places the case in 
a different category than other veterans with equal rating of 
disability.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  
This is so because a disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The Board acknowledges that the veteran's current employment 
status is unclear.  See VA treatment records; C&P examination 
reports; Social and Industrial Field Survey Report.  
Assuming, however, that the veteran is currently unemployed, 
and further assuming that he has been unemployed since the 
date on which his service-connected disorder was reduced to 
30 percent, the Board finds that the veteran is capable of 
performing the physical and mental acts required by 
employment.  This is evidenced by the interviews conducted 
with his neighbors in March 2006 and April 2006, the months 
preceding the date of reduction, since members of the 
community informed the Social and Industrial Survey examiner 
that the veteran had owned a video store with good management 
of the business.  In addition, the examiner reported that it 
appeared the veteran lived a normal life according to all but 
his stepmother and that his state of mind and community 
behavior as described by his stepmother did not match the 
information provided by neighbors and people in the 
community.  Moreover, the examiner described the veteran's 
industrial impairment as mild.  For these reasons, the Board 
concludes that referral for a total disability rating based 
upon individual unemployability due to service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.  

Finally, the Board points out that it is the responsibility 
of veterans to cooperate with VA.  See Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  VA has the authority to schedule a veteran 
for an examination.  See 38 C.F.R. § 3.326 (2007).  The 
veteran is expected to cooperate in these efforts to 
adjudicate his claim.  Failure to do so would subject him to 
the risk of an adverse adjudication based on an incomplete 
and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  As the veteran appeared for VA examinations 
but refused to cooperate with the interviews, psychiatric 
evaluations could not be completed, nor could the requested 
opinions be given.  The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim. 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the June 2005 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate his claim for a TDIU and of 
his and VA's respective duties in obtaining evidence.  He was 
also asked to send any evidence in his possession that 
pertains to his claim.  See March 2005 letter.  Accordingly, 
the duty to notify has been fulfilled.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA and private treatment records were 
obtained.  In addition, he was afforded several appropriate 
VA examinations in connection with his claim and the VA 
performed a Social and Industrial Field Survey.  The Board 
acknowledges that it appears the veteran may be receiving 
benefits from the Social Security Administration (SSA).  See 
January 1999 VA Form 21-4138.  The Board also acknowledges 
that no records from SSA have been associated with the claims 
folder.  The Board, however, is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  Rather, it must make an independent 
determination based on the applicable regulations, the 
Secretary's instructions, and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).  Further, this evidence would be dated, as it appears 
that the veteran awarded SSA benefits several years prior to 
the date of his claim for a TDIU.  He underwent recent VA 
examinations in 2005 and 2006, during which he failed to 
cooperate.  Based on the foregoing, any error in not 
obtaining SSA records is harmless, in particular because the 
Board's decision is not driven by whatever determination SSA 
made, but rather on the evidence obtained since the veteran 
filed his claim for a TDIU.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


